ITEMID: 001-71216
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KOZHANOVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (non-enforcement of one judgment);Violation of P1-1;Remainder inadmissible;Pecuniary and non-pecuniary damage, costs and expenses - financial award (global)
TEXT: 4. The applicant was born in 1958 and lives in the village of Ivanivka, the Lugansk region of Ukraine.
5. On 6 September 2000 the Krasnolutchsk City Court ordered the Krasnolutchska State Mine to supply the applicant with 8,850 kg of coal.
6. On 6 October 2000 the Krasnolutchsk City Bailiffs’ Service instituted enforcement proceedings in respect of that judgment.
7. On 5 May 2003 the Bailiffs’ Service informed the applicant that the judgment could not be enforced due to the large number of enforcement proceedings against the debtor and the fact that the procedure for the forced sale of assets belonging to the debtor had been suspended because of the moratorium on the forced sale of property belonging to State enterprises introduced by the Law of 29 November 2001.
8. On 21 October 2004 the judgment was enforced in full.
9. On 30 July 2003 the same court ordered the Mine to supply the applicant with another 8,850 kg of coal.
10. On 1 September 2003 the Krasnolutchsk City Bailiffs’ Service instituted enforcement proceedings in respect of the judgment of 30 July 2003.
11. On 19 October 2004 that judgment was also enforced in full.
12. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
